DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 8/28/2019.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claims 1 and 11, are directed, in part, to a system and method (i.e., statutory categories including a process, machine, manufacture or composition of matter) for patient assistance comprising

a network;

a server; and

one or more patient computers;

wherein the one or patient computers are connected to a plurality of sensors that transmit patient data to the server;

wherein the server monitors and analyzes the patient data, and outputs recommended actions to a personal computer; and

wherein the recommended actions are calculated based on safety considerations, emotional considerations, and/or a patient’s treatment plan.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-20 recite and are directed to an abstract idea.  More specifically, independent claims 1 and 11 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1, and similarly independent claim 11, recite “monitors and analyzes the patient data, and outputs recommended actions to a personal computer” which can be a mental process because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer (e.g., managing patient assistance). The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1 and 11 but further describe the elements and/or recite field of use limitations. For example, claims 2 and 12 recite the types of sensors used which are additional elements considered in subsequent steps of the 101 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., a network, a server, computers, sensors, a personal computer, a motion detector, a tv/music entertainment sensor, a smart body sensor, an 
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a MPEP § 2106). Moreover, paragraphs [0048]-[0049] of applicant's specification (US 2020/0075160) recites that the system/method is implemented using commercially available personal computers, open source computing devices (e.g. Raspberry Pi), commercially available servers, and commercially available portable device (e.g. smartphones, smartwatches, tablets) which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified server/computer does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 2016/0296159), in view of Joao (US 6283761).

CLAIM 1
Larson teaches a digital patient assistance system (Larson: abstract) comprised of:
wherein the one or patient computers are connected to a plurality of sensors that transmit patient data to the server (Larson: abstract; ¶¶ [0052]-[0053]; FIGS. 1-3);
wherein the server monitors and analyzes the patient data, and outputs recommended actions to a personal computer (Larson: abstract; ¶¶ [0048]-[0049] “processing unit executes one or more software programs to analyze the sensor information and determine the state of the patient, to determine care recommendations based on the current state of the patient and relevant stored data, and, in some instances directs the operation of an automated care system 130”; FIGS. 1-27); and
wherein the recommended actions are calculated based on safety considerations, emotional considerations, and/or a patient’s treatment plan (Larson: abstract; ¶¶ [0048]-[0053]; FIGS. 1-27).

Larson
a network; and
a server.

Joao, however, teaches the following:
a network (Joao: abstract; ¶¶ [0013]; FIG. 1-6); and
a server (Joao: abstract; ¶¶ [0013]; FIG. 1-6).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the healthcare information and treatment system, as taught by Joao, with the system for monitoring patients with sensors and determining treatment actions, as taught by Larson, with the motivation of improving healthcare (Joao: col. 7, ln. 65-col. 11, ln 18).

CLAIM 2
Larson teaches the system of claim 1, wherein the plurality of sensors are one or more of a motion detector, a tv/music entertainment sensor, a smart body sensor, an emotion/stress sensors, and a temperature sensor (Larson: abstract; ¶¶ [0052]-[0053] “stress sensors…temperature sensor”, [0207] “stress sensor”; FIGS. 1-3).

CLAIM 3
Larson does not appear to explicitly teach the system of claim 1, wherein the patient computers communicate with the server through a portal.
Joao, however, teaches wherein the patient computers communicate with the server through a portal (Joao: abstract; col. 15, lns. 6-53; FIGS. 1-6).
Joao with the teachings of Larson is the same as that of claim 1 above and is incorporated herein.

CLAIM 4
Larson teaches the system of claim 1, wherein the server stores patient data in a protected database (Larson: abstract; ¶¶ [0049]; FIGS. 1-3).

CLAIM 5
Larson teaches the system of claim 1, wherein the recommended actions are output as an electronic communication (Larson: abstract; ¶¶ [0048]; FIGS. 1-3).

CLAIM 7
Larson teaches the system of claim 1, wherein server identifies patient movements predisposing a patient to falls (Larson: ¶¶ [0052]-[0056]; FIGS. 1-3).

CLAIM 8
Larson teaches the system of claim 7, wherein the server alerts nursing staff when it has identified patient movements predisposing the patient to falls (Larson: abstract; ¶¶ [0013] “system to alert caregivers to key conditions”, [0052]-[0056]; FIGS. 1-3).

CLAIM 9
Larson teaches the system of claim 1, wherein the server determines a patient’s emotional, stress, or pain state (Larson: abstract; ¶¶ [0052]-[0053] “stress sensors…temperature sensor”, [0207] “stress sensor”; FIGS. 1-3).

CLAIM 10
Larson teaches the system of claim 1, wherein the server recognizes medical emergencies based on the patient data (Larson: abstract; ¶¶ [0013], [0064]; FIGS. 1-3).

CLAIMS 11-15 and 17-20
Claims 11-15 and 17-20 repeat substantially the same limitations as those in claims 1-5 and 7-10. As such, claims 11-15 and 17-20 are rejected for substantially the same reasons given for claims 1-5 and 7-10 and are incorporated herein.


4.2.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 2016/0296159), in view of Joao (US 6283761), and further in view of Moturu et al. (US 2017/0004260).

CLAIM 6
Larson and Joao do not appear to explicitly teach the system of claim 1, wherein the personal computer provides a personal chat assistant.
Moturu, however, teaches wherein the personal computer provides a personal chat assistant (Moturu: abstract; ¶¶ [0079] “selecting a therapeutic intervention (and/or generating a dynamic care plan) can be based on active data collected from engaging the patient in a digital calibration conversation (e.g., with a chat bot, with a virtual assistant”; FIGS. 1-19).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the system and method for therapeutic interventions using a chat assistant, as taught by Moturu, with the healthcare information and treatment system, as taught by Joao, Larson, with the motivation of improving therapeutic interventions (Moturu: ¶¶ [0003]-[0006]).

CLAIM 16
Claim 16 repeats substantially the same limitations as those in claim 6. As such, claim 16 is rejected for substantially the same reasons given for claim 6 and are incorporated herein.

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Larson et al. (US 2017/0027498) – DEVICES, SYSTEMS, AND METHODS FOR PREVENTING, DETECTING, AND TREATING PRESSURE-INDUCED ISCHEMIA, PRESSURE ULCERS, AND OTHER CONDITIONS

Opler et al. (US 2018/0025133) – SYSTEM FOR GUIDING CLINICAL DECISIONS USING IMPROVED PROCESSING OF DATA COLLECTED DURING A CLINICAL TRIAL

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686